Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Applicant’s amendment field on 02/17/2022, wherein claims 1, 2, 3, 5, 6-8, 10, 26, 27, 28, 29, 30 have been amended, and new claims 39-43 have been added. Applicant’s amendment cancelled claims 11-25, 32-33, 36-37.
	Any rejection from the previous office action, which is not restated herein is withdrawn.

Claims Status
Claims under consideration in the instant office action are claims 1-8, 10, 26-31, 34-43. 



Rejections:

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 40, 42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 40, 42 recites the limitation "wherein said cationic polymer with a dimethylaminoethyl ammonium group is …." in the claim.  There is insufficient antecedent basis for this limitation in the claim, since claim 1 in its dependency chain recites cationic polymer as comprising “dimethylaminomethyl methacrylate”, and not dimethylaminoethyl methacrylate” as recited in claim 40.
It is suggested to amend claim 1 to “cationic polymer comprising dimethylaminoethyl methacrylate”. See para [0048] of the instant specification for pH-dependent polymers.

Claim Objections
Claim 42 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 40. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Applicant is advised that should claim 40 be found allowable, claim 42 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-8, 10, 26-31, 34-35, 38-39, 41 are stand rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is maintained for reasons of record as stated below.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a written description rejection.

The claims recite: “wherein the composition is such that when the pharmaceutical composition is administered intranasally in crushed form to a subject, the sum of the AUC of drug and the AUC of a major metabolite of the drug after a period of time is less than the sum of the AUC of the drug and the AUC of the major metabolite achieved after oral administration of an intact form of the pharmaceutical composition after the same period of time” (Claim 1) or “wherein the composition is configured such that when the pharmaceutical composition is administered intranasally in crushed form to a subject, the ratio of the area under the curve (AUC) of the drug to the AUC of a major metabolite of the drug (drug:major metabolite) achieved after a period of time is about 10 or less” (claim 26).
M.P.E.P. #2163 states: “An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention….one must define a compound by ‘whatever characteristics sufficiently distinguish it’.  A lack of adequate written description issue also arises if the knowledge and level of skill in the art would not permit one skilled in the art to immediately envisage the product claimed from the disclosed process”.
Claims 1-8 10, 26-31, 34-35, 38-39, 41 encompass a pharmaceutical composition comprising a barrier layer, a diffusion layer comprising a drug selected from oxycodone, morphine, and salts thereof, and a coating comprising a pH-independent agent comprising ethylcellulose and a pH-dependent agent comprising a cationic polymer comprising dimethylaminoethyl methacrylate (methyacrylate based polymer, can by homopolymer or copolymers of dimethylaminoethyl methacrylate), which is a large genus, and, further limited by their PK properties (i.e. achieving a certain AUC when administered intranasally or a certain percentage is released under certain experimental conditions). Therefore, the claims encompass genus of pharmaceutical compositions defined by its PK properties, which is simply a wish to know the identity of such compositions that will satisfy those PK parameters.  Accordingly, there is insufficient written description encompassing a: “a pharmaceutical composition comprising a barrier layer, a diffusion layer comprising a drug selected from oxycodone, morphine, and salts thereof, and a coating comprising a pH-independent agent comprising ethylcellulose and a pH-dependent agent comprising a cationic polymer comprising dimethylaminoethyl methacrylate”, “wherein the composition is such that when the pharmaceutical composition is administered intranasally in crushed form to a subject, the sum of the AUC of drug and the AUC of a major metabolite of the drug after a period of time is less than the sum of the AUC of the drug and the AUC of the major metabolite achieved after oral administration of an intact form of the pharmaceutical composition after the same period of time”  (Claim 1) or “wherein the composition is configured such that when the pharmaceutical composition is administered intranasally in crushed form to a subject, the ratio of the area under the curve (AUC) of the drug to the AUC of a major metabolite of the drug (drug:major metabolite) achieved after a period of time is about 10 or less” (claim 26)” , because the relevant identifying characteristics of the genus such as structure or other physical and/or chemical characteristics of the pharmaceutical composition which achieves the desired PK properties i.e how it is configured and what ingredients such as homopolymer or copolymers of dimethylaminoethyl methacrylate, filler, binder, lubricant, surfactant are employed to achieve the AUC as in instant claims,  are not set forth in the specification as-filed, commensurate in scope with the claimed invention.  Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed” (see page 1117).  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed” (see Vas-Cath at page 1116).
Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it.  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
One cannot describe what one has not conceived.  See Fiddles v. Baird, 30 USPQ2d 1481, 1483.  In Fiddles v. Baird, claims directed to mammalian FGF’s were found unpatentable due to lack of written description for the broad class.  The specification provided only the bovine sequence.  Thus, the specification fails to describe these DNA sequences.  The Court further elaborated that generic statements are not adequate written description of the genus because it does not distinguish the claimed genus from others, except by function.
Per the Enzo court’s example, (Enzo Biochem., Inc. v. Gen-Probe Inc., 63 USPQ2d 1609 (CA FC 2002) at 1616) of a description of an anti-inflammatory steroid, i.e., a steroid (a generic structural term) couched “in terms of its function of lessening inflammation of tissues” which, the court stated, “fails to distinguish any steroid from others having the same activity or function” and the expression “an antibiotic penicillin” fails to distinguish a particular penicillin molecule from others possessing the same activity and which therefore, fails to satisfy the written description requirement.  Similarly, “a pharmaceutical composition comprising a barrier layer, a diffusion layer comprising a drug selected from oxycodone, morphine, and salts thereof, and a coating comprising a pH-independent agent comprising ethylcellulose and a pH-dependent agent comprising a cationic polymer comprising dimethylaminoethyl methacrylate”, “wherein the composition is such that when the pharmaceutical composition is administered intranasally in crushed form to a subject, the sum of the AUC of drug and the AUC of a major metabolite of the drug after a period of time is less than the sum of the AUC of the drug and the AUC of the major metabolite achieved after oral administration of an intact form of the pharmaceutical composition after the same period of time”  (Claim 1) or “wherein the composition is configured such that when the pharmaceutical composition is administered intranasally in crushed form to a subject, the ratio of the area under the curve (AUC) of the drug to the AUC of a major metabolite of the drug (drug:major metabolite) achieved after a period of time is about 10 or less” (claim 26), do not distinguish any particular pharmaceutical composition from other pharmaceutical compositions having the same activity or function and as such does not satisfy the written-description requirement.  Applicant has not disclosed enough relevant, identifying characteristics, such as structure or other physical and/or chemical properties, sufficient to show possession of the claimed genus.  Mere idea or function is insufficient for written description; isolation and characterization at a minimum are required.  A description of what a material does, rather than what it is, usually does not suffice.  Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
M.P.E.P. 2163 II-A-3-a ii) states: “The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus (see i) (C), above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
A “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure “indicates that the patentee has invented species sufficient to constitute the gen[us].” See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004)(“[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.”). “A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed.” In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004)(Claims directed to PTFE dental floss with a friction-enhancing coating were not supported by a disclosure of a microcrystalline wax coating where there was no evidence in the disclosure or anywhere else in the record showing applicant conveyed that any other coating was suitable for a PTFE dental floss.)”.
In the instant case, Applicant discloses a single formulation that apparently satisfies the PK parameters of the instant claims which is shown below:

    PNG
    media_image1.png
    653
    618
    media_image1.png
    Greyscale

However, this composition does not provide any information regarding fillers, glidant, lubricant, surfactants, plasticizer employed in the composition. Given the broad scope of the claimed subject matter (the large genus of pharmaceutical compositions that might satisfy certain the instant PK parameters when administered under certain conditions), applicant has not provided sufficient written description (only one example on page 38 of the specification with no information regarding fillers, glidant, lubricant, surfactants, plasticizer employed) that would allow the skilled artisan to recognize that applicant was in possession of the genus of pharmaceutical formulations comprising an opioid that under the conditions disclosed in the instant claims will achieve the PK parameters claimed.
Further, EXAMPLE 3 in the specification provides AUC of the tablet composition, but it is does not provide which excipients……., and which tablet is used. Is the tablet from Example 1 A, which gives the AUC, and if so what binders, fillers, surfactants, lubricants are used to give the AUC as in instant claims. Further Example 1A containers 4th coating which is OPADRY II film coating.
In the absence of structural characteristics that are shared by members of the genus of : ““a pharmaceutical composition comprising a barrier layer, a diffusion layer comprising a drug selected from oxycodone, morphine, and salts thereof, and a coating comprising a pH-independent agent comprising ethylcellulose and a pH-dependent agent comprising a cationic polymer comprising dimethylaminoethyl methacrylate”, “wherein the composition is such that when the pharmaceutical composition is administered intranasally in crushed form to a subject, the sum of the AUC of drug and the AUC of a major metabolite of the drug after a period of time is less than the sum of the AUC of the drug and the AUC of the major metabolite (drug:major metabolite, which major metabolite) achieved after oral administration of an intact form of the pharmaceutical composition after the same period of time”  (Claim 1) or “wherein the composition is configured such that when the pharmaceutical composition is administered intranasally in crushed form to a subject, the ratio of the area under the curve (AUC) of the drug to the AUC of a major metabolite of the drug (drug:major metabolite, which major metabolite) achieved after a period of time is about 10 or less” (claim 26), one of skill in the art would reasonably conclude that the disclosure fails to provide a representative number of species to describe the genus.  Thus, Applicant was not in possession of the claimed genus.  See University of California v. Eli Lilly and Co. 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997).
In summary, the skilled in the art will not know which dimethylaminoethyl methacrylate polymers,  carriers, excipients and in which proportion should be present in the pharmaceutical composition in order to satisfy the above PK limitations.  In other words, the skilled in the art will not know, based on the limited information provided by Applicant, which ones of the innumerable number of possible combinations of dimethylaminoethyl methacrylate polymers, lipophilic surfactants, hydrophilic surfactants, and other excipients such as fillers, glidant, lubricant, plasticizers, and in which ratios should be present in the pharmaceutical composition in order to achieve the functional limitations of claims 1-8, 10, 26-31, 34-35, 38, 39, 41.

Response to Applicant arguments:
Applicant’s arguments have been considered, but not found persuasive as discussed above and those found below.
 Applicant’s remarks regarding cationic polymer genus containing dimethylaminoethyl methacrylate have been considered. It is pointed out that one needs to know which cationic polymer is used to obtain the recited functions.
Applicant argues that the specification does not indicate that such fillers or excipients are required for the utility of the claimed compositions, and also argues that fillers and excipients are well known; Applicant argues that the specification does not indicate that lubricants, glidants, binders, surfactants must be limited. Applicant’s arguments have been considered. Example 1, paras [0111]-[0112], recites that the following formulation are tested, and contains surfactants, fillers, glidant, lubricant, plasticizers. The skilled in the art will not know, based on the limited information provided by Applicant, which ones of the innumerable number of possible combinations of cationic polymer, lipophilic surfactants, hydrophilic surfactants, and other excipients such as fillers, glidant, lubricant, plasticizers, and in which ratios should be present in the pharmaceutical composition in order to achieve the functional limitations of instant claims.

Claim Objections
Claim 43 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Claims 1-8, 10, 26-31, 34-35, 38-42 are rejected.
Claim 43 is objected. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOBHA KANTAMNENI, Ph.D whose telephone number is (571)272-2930.  The examiner can normally be reached on Monday to Friday; 8.00 am-4.30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel, Ph.D can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHOBHA KANTAMNENI/Primary Examiner, Art Unit 1627